FILED
                             NOT FOR PUBLICATION                             FEB 25 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FEIFEI LI,                                        No. 12-71646

               Petitioner,                        Agency No. A087-713-771

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Feifei Li, a native and citizen of China, petitions review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ren v. Holder, 648 F.3d 1079, 1083 (9th Cir. 2011). We deny the petition for

review.

      Li does not contend he suffered past persecution in China, but claims he has

a well-founded fear of future persecution because of practice of Falun Gong .

      The agency determined Li failed meet his burden of proof for asylum

because he did not provide reasonably available corroborating evidence. The

record does not compel the contrary finding. See Ren, 648 F.3d at 1094; Shrestha

v. Holder, 590 F.3d 1034, 1047-48 (9th Cir. 2010) (explaining “[t]he REAL ID Act

expressly permits the agency to require an applicant to provide evidence that

corroborates otherwise credible testimony” and finding, “a reasonable trier of fact

would not be compelled to conclude that corroborating evidence was unavailable”)

(internal quotation marks, citation, and emphasis omitted). We reject Li’s

contention that the IJ engaged in impermissible speculation.

      PETITION FOR REVIEW DENIED.




                                          2                                     12-71646